Citation Nr: 1402000	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected residuals of a ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  
 


REPRESENTATION

Appellant represented by:	Ross Q. Panko, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990, and from November 1994 to September 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO granted a 10 percent rating for the Veteran's residuals of a ganglion cyst of the right foot.  The Veteran disagreed with the 10 percent rating assigned for this disability, and ultimately perfected an appeal with respect to this matter to the Board.  

Following a remand of this claim by the Board in November 2007, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for of a ganglion cyst of the right foot in a November 2011 decision.  At that time, the Board characterized the appeal as also encompassing a claim for a TDIU due to residuals of a ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the TDIU claim for additional development..    

In January 2014, the undersigned Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

A review of the Virtual VA paperless claims processing system does not reveal any pertinent documents not physically of record.  

For reasons expressed below, the claim for a TDIU due to right foot disability is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

In the November 2011 remand, the Board directed the RO to furnish to the Veteran a VA Form 21-8940 to the Veteran to enable her to provide updated employment information pertinent to the claim for TDIU, and to issue a  development letter pertinent to such a claim.  Thereafter, and following any other notification or development felt to be warranted, the RO was to adjudicate the claim for TDIU due to service connected residuals of a ganglion cyst of the right foot. 

Review of the record since the November 2011 remand reveals that the Veteran was issued a development letter pertinent to the claim for a TDIU in November 2012.  Enclosed with this letter was a VA Form 21-8940, and the record reflects the completion of such a form, with updated employment information, signed by the Veteran in March 2013.  However, in the May 2013 supplemental statement of the case (SSOC) denying the claim for TDIU, the RO stated that the Veterans had not completed the VA Form 21-8940 sent to the Veteran in November 2012, but that if this form was received at a later date, the claim would be reconsidered.  

It is unclear why the RO did not have the benefit of the March 2013 VA Form 8940 when issuing its May 2013 SSOC, but as such a form was submitted by the Veteran, the RO upon remand will be requested to readjudicate the claim for TDIU that has been remanded with consideration of the updated VA Form 21-8940.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board must ensure that compliance with its remand directives).   

Also, while this matter is on remand, to ensure that all due process requirements are met, the RO should also issue the Veteran another letter requesting that she provide information and/or evidence pertinent to the claim for a TDIU.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The action identified herein is consistent with the duties imposed by the Veterans Clams Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist her in obtaining additional evidence identified by following current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU due to residuals of ganglion cyst of the right foot, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence (to include the VA Form 21-8940 signed and submitted in March 2013) and legal authority. 

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



